Detailed Office Action
The communication dated 10/8/2021 has been entered and fully considered.
Claim 35 is new.  Claims 27, 28, and 31 have been amended.  Claims 21-25 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments and Arguments
In light of amendment the 112(a) rejections for claims 27-30 have been withdrawn
The ODP rejections have been maintained as the applicant did not file a TD or make arguments.
In light of amendment the rejections to claim 27, 29, and 30 over DENYER have been withdrawn.
Applicant argues that ALRARCON does not disclose three distinct operating modes to apply three distinct voltages.
	The Examiner disagrees.  ALARCON discloses a continuous controller which controls voltage based upon monitored temperature.  ALARCON will have a setpoint temperature with an associated voltage that achieves said temperature.  If the controller detects that the temperature is above the setpoint it can decrease the voltage, an even higher temperature will cause a controller to lower voltage even more to get back to the setpoint temperature (that is a controller in response to a deviation (error) from a temperature setpoint (input variable) will increase the change of the output variable (voltage), the degree of change is based on the gain setting).
Additionally ALARCON discloses multiple heating temperatures “heating temperature can change while the heater is turned on” [0060]; higher temperatures require higher voltages.


Allowable Subject Matter

Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 35 states that the voltage is 3.5 volts at a temperature of 25 degrees or less.  However, the specification has support for 3.5 volts only at a temperature range of 16 to 25 degrees C.  At 0-15 degrees C the voltage is unbound to the maximum device voltage.

Finally, the applicant claims less than or equal to 2.9 volts for 51 degrees C or greater.  However, between 51-69 degrees C the voltage should be 2.9 volts not less than or equal to 2.9 volts.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 35 the applicant fails to claim the units of temperature.  Based on the specification the examiner interprets the temperature as Celsius.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 and 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,238,143. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim e-cigarette with voltage control states.

Instant claim 22 see patent claim 2.
Instant claim 23 see patent claim 3.
Instant claim 24 see patent claim 5.
Instant claim 25 see patent claim 13.
Instant claims 27 and 28 see patent claims 7-11
Instant claim 29 see patent claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 31- 34 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. 2011/0265806 ALARCON et al., hereinafter ALARCON.
As for claim 31 and 33, ALARCON discloses a vaporizer [abstract] with a heater (146) and a sensors (176, 178) and a battery (130) [Figure 1 A and B; 0013].  The sensor measures the resistance across the heater (146) [0060] and sends the data to a processor (170) [Figure 1 A and B].  The resistance of a metal in the heater is related to the heater temperature (temperature change changes resistance).  ALARCON discloses a mode wherein the temperature is controlled.  The device can control the voltage/current to maintain a set point temperature (first temperature) [0060].  Therefore if the temperature is too low the system can send more voltage/current to the heater and if the system temperature is too high the system can decrease voltage/current to the 
In a continuous control when the device is starter and there is a setpoint temperature the device will apply a voltage till it reaches the setpoint.  If the temperature is too high (above the setpoint temperature) a second voltage lower than the first voltage will be applied to decrease the temperature.  An even higher temperature would cause the controller to respond by lowering the voltage to a lower voltage. Additionally ALARCON discloses multiple heating temperatures “heating temperature can change while the heater is turned on” [0060]; higher temperatures require higher voltages.  Three different temperatures will require three different voltages
	As for claim 32, the device when the temperature is above the setpoint temperature will decrease voltage to try to obtain the setpoint temperature.  The temperature of the device will decrease till reaching the setpoint temperature but still vaporize liquid at the setpoint temperature.
	As for claim 34, ALARCON discloses a time period before checking the puff sensor again [Figure 16].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748